DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim(s) 1, 6, 11-12, 17, 22, 27-28, and 30 of the current application 17/103550 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 14, 16-18, 23, 27-28, and 30 of co-pending Application No. 17/105349 in view of Muthuswamy et al. (EP 3528408 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Current Application 17/103550			Co-pending Application 17/105349
1. A method for wireless communication in a wireless local area network (WLAN), comprising:
transmitting a first packet from a first WLAN device to a second WLAN device via a wireless channel, wherein the first packet includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options;
receiving, from the second WLAN device, feedback information based on the plurality of link adaptation test portions in the first packet; and
determining a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information.

6. The method of claim 1, wherein the first packet includes upper layer data for the second WLAN device in addition to the plurality of link adaptation test portions.

11. The method of claim 1, wherein the feedback information includes a field that indicates the selected transmission rate option that was selected by the second WLAN device.

12. The method of claim 1, wherein the feedback information includes one or more link quality metrics related to the plurality of link adaptation test portions, the method further comprising:
determining, by the first WLAN device, the selected transmission rate option based, at least in part, on the one or more link quality metrics.

17. A method for wireless communication in a wireless local area network (WLAN), comprising:
receiving, from a first WLAN device via a wireless channel, a first packet that includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options; and
transmitting feedback information to the first WLAN device based on the plurality of link adaptation test portions in the first packet, the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission of a subsequent packet from the first WLAN device via the wireless channel.

22. An apparatus of a first wireless local area network (WLAN) device, comprising:
at least one modem configured to:
output a first packet for transmission from the first WLAN device to a second WLAN device via a wireless channel, wherein the first packet includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options, and
obtain, from the second WLAN device, feedback information based on the plurality of link adaptation test portions in the first packet; and
at least one processor communicatively coupled with the at least one modem and configured to determine a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information.

27. The apparatus of claim 22, further comprising:
at least one transceiver coupled to the at least one modem;
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver; and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas.

28. An apparatus of a second wireless local area network (WLAN) device, comprising:
at least one modem configured to obtain, from a first WLAN device via a wireless channel, a first packet that includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options; and
at least one processor communicatively coupled with the at least one modem and configured to determine feedback information based on the plurality of link adaptation test portions in the first packet, the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission of a subsequent packet from the first WLAN device via the wireless channel; and
the at least one modem configured to output the feedback information for transmission to the first WLAN device.

30. The apparatus of claim 28, further comprising:
at least one transceiver coupled to the at least one modem;
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver; and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas.
1. A method for wireless communication in a wireless local area network (WLAN) comprising:
transmitting a first packet from a first WLAN device to a second WLAN device via a wireless channel, the first packet formatted as a multiple-input-multiple-output (MIMO) transmission that includes one or more test portions for link quality estimation; and
receiving, from the second WLAN device, feedback information based on the link quality estimation of the one or more test portions of the first packet; and
determining a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information.



14. The method of claim 1, wherein the first packet includes upper layer data for the second WLAN device in addition to the one or more test portions for the link quality estimation.

16. The method of claim 1, wherein the feedback information includes a field that indicates the selected transmission rate option that was selected by the second WLAN device based on the link quality estimation.

17. The method of claim 1, wherein the feedback information includes one or more link quality metrics related to the one or more test portions for the link quality estimation, the method further comprising:
determining, by the first WLAN device, the selected transmission rate option based, at least in part, on the one or more link quality metrics.



18. A method for wireless communication in a wireless local area network (WLAN), comprising:
receiving, from a first WLAN device via a wireless channel, a first packet formatted as a multiple-input-multiple-output (MIMO) transmission that includes one or more test portions for link quality estimation; and
transmitting feedback information to the first WLAN device based on link quality estimation of the one or more test portions in the first packet, the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission a subsequent packet for transmission from the first WLAN device via the wireless channel.



23. An apparatus of a first wireless local area network (WLAN) device, comprising:
at least one modem configured to:
output a first packet for transmission from the first WLAN device to a second WLAN device via a wireless channel, wherein the first packet is formatted as a multiple-input-multiple-output (MIMO) transmission that includes one or more test portions for link quality estimation, and
obtain, from the second WLAN device, feedback information based on the link quality estimation of the one or more test portions of the first packet; and
at least one processor communicatively coupled with the at least one modem and configured to determine a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information.



27. The apparatus of claim 23, further comprising:
at least one transceiver coupled to the at least one modem;
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver; and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas.



28. An apparatus of a second wireless local area network (WLAN) device, comprising:
at least one modem configured to obtain, from a first WLAN device via a wireless channel, a first packet formatted as a multiple-input-multiple-output (MIMO) transmission that includes one or more test portions for link quality estimation; and
at least one processor communicatively coupled with the at least one modem and configured to determine feedback information based on link quality estimation of the one or more test portions in the first packet, the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission a subsequent packet for transmission from the first WLAN device via the wireless channel; and
the at least one modem configured to output the feedback information for transmission to the first WLAN device.



30. The apparatus of claim 28, further comprising:
at least one transceiver coupled to the at least one modem;
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver; and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas.



 	Co-pending application 17/105349 recites all the elements of claims 1, 6, 11-12, 17, 22, 27-28, and 30 except for the test portions are link adaptation test portions generated using a corresponding plurality of transmission rate options.
However, Muthuswamy discloses test portions are link adaptation test portions generated using a corresponding plurality of transmission rate options ([0037]: the single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the test portions, as taught by co-pending application 17/105349, to be probe packets send at a set of probe MCSs where different probe MCS correspond to different probe throughput in an L2 network performing link adaptation by adapting transmission rate, as taught by Muthuswamy.
Doing so enables calibrating and adapting transmission rate in wireless communication (Muthuswamy: title).

	Claim(s) 1, 3, 11-12, 17, 22, 27-28, and 30 of the current application 17/103550 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 19, 23-24, and 28-30 of co-pending Application No. 17/121642 in view of Muthuswamy et al. (EP 3528408 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Current Application 17/103550			Co-pending Application 17/121642
1. A method for wireless communication in a wireless local area network (WLAN), comprising:
transmitting a first packet from a first WLAN device to a second WLAN device via a wireless channel, wherein the first packet includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options;
receiving, from the second WLAN device, feedback information based on the plurality of link adaptation test portions in the first packet; and
determining a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information.

12. The method of claim 1, wherein the feedback information includes one or more link quality metrics related to the plurality of link adaptation test portions (see claim 1 of ‘642), the method further comprising:
determining, by the first WLAN device, the selected transmission rate option based, at least in part, on the one or more link quality metrics (see claim 1 of ‘642).




3. The method of claim 1, wherein the first packet has a format based on a null data packet (NDP) defined for the WLAN.


11. The method of claim 1, wherein the feedback information includes a field that indicates the selected transmission rate option that was selected by the second WLAN device.




17. A method for wireless communication in a wireless local area network (WLAN), comprising:
receiving, from a first WLAN device via a wireless channel, a first packet that includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options; and
transmitting feedback information to the first WLAN device based on the plurality of link adaptation test portions in the first packet, the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission of a subsequent packet from the first WLAN device via the wireless channel.


22. An apparatus of a first wireless local area network (WLAN) device, comprising:
at least one modem configured to:
output a first packet for transmission from the first WLAN device to a second WLAN device via a wireless channel, wherein the first packet includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options, and
obtain, from the second WLAN device, feedback information based on the plurality of link adaptation test portions in the first packet; and
at least one processor communicatively coupled with the at least one modem and configured to determine a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information.
	







27. The apparatus of claim 22, further comprising:
at least one transceiver coupled to the at least one modem;
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver; and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas.

28. An apparatus of a second wireless local area network (WLAN) device, comprising:
at least one modem configured to obtain, from a first WLAN device via a wireless channel, a first packet that includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options; and
at least one processor communicatively coupled with the at least one modem and configured to determine feedback information based on the plurality of link adaptation test portions in the first packet, the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission of a subsequent packet from the first WLAN device via the wireless channel; and
the at least one modem configured to output the feedback information for transmission to the first WLAN device.



30. The apparatus of claim 28, further comprising:
at least one transceiver coupled to the at least one modem;
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver; and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas.
1. A method for wireless communication by a first wireless local area network (WLAN) device, comprising:
communicating a link adaptation test packet between the first WLAN device and a second WLAN device via a wireless channel, the link adaptation test packet including one or more test portions formatted to aid measurement of link quality metrics associated with different transmission rate options of the wireless channel;
obtaining the link quality metrics (see further in claim 2 of ‘642 reciting “obtaining the link quality metrics includes receiving feedback information”) associated with the different transmission rate options based on the link adaptation test packet;
selecting a selected transmission rate option for transmission of a subsequent packet between the first WLAN device and the second WLAN device via the wireless channel based, at least in part, on the link quality metrics; and
communicating the subsequent packet using the selected transmission rate option.

2. The method of claim 1, wherein communicating the link adaptation test packet includes transmitting the link adaptation test packet from the first WLAN device to the second WLAN device, and wherein obtaining the link quality metrics includes receiving feedback information from the second WLAN device in response to the link adaptation test packet.

3. The method of claim 2, wherein the link adaptation test packet is formatted as a link adaptation null data packet (LA-NDP) and the feedback information is received in a link adaptation feedback (LA-FB) packet.


4. The method of claim 2, wherein the feedback information includes a field that indicates a modulation and coding scheme (MCS) option that was selected by the second WLAN device based on link quality metrics, and wherein the selected transmission rate option is based on the MCS option selected by the second WLAN device.



19. A method for wireless communication by a first station (STA) of a wireless local area network (WLAN), comprising:
receiving a link adaptation test packet from an access point (AP) of the WLAN via a wireless channel, the link adaptation test packet including one or more test portions formatted to aid measurement of link quality metrics associated with different transmission rate options of the wireless channel;
measuring the link quality metrics associated with the different transmission rate options based on the link adaptation test packet;
transmitting link adaptation feedback to the AP based, at least in part, on the link quality metrics; and
receiving a subsequent packet formatted according to a transmission rate option selected by the AP based on the link adaptation feedback.

23. An apparatus of a first wireless local area network (WLAN) device, comprising:
at least one modem configured to communicate a link adaptation test packet between the first WLAN device and a second WLAN device via a wireless channel, the link adaptation test packet including one or more test portions formatted to aid measurement of link quality metrics associated with different transmission rate options of the wireless channel;
at least one processor communicatively coupled with the at least one modem and configured to:
obtain the link quality metrics associated with the different transmission rate options based on the link adaptation test packet, and
select a selected transmission rate option for transmission of a subsequent packet between the first WLAN device and the second WLAN device via the wireless channel based, at least in part, on the link quality metrics; and
the at least one modem configured to communicate the subsequent packet using the selected transmission rate option.

24. The apparatus of claim 23, wherein the link adaptation test packet is output from the first WLAN device to the second WLAN device, and wherein the at least one processor is configured to obtain the link quality metrics from feedback information obtained by the at least one modem from the second WLAN device in response to the link adaptation test packet.

28. The apparatus of claim 23, further comprising:
at least one transceiver coupled to the at least one modem;
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver; and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas.



29. An apparatus of a second wireless local area network (WLAN) device, comprising:
at least one modem configured to obtain a link adaptation test packet from an access point (AP) of the WLAN via a wireless channel, the link adaptation test packet including one or more test portions formatted to aid measurement of link quality metrics associated with different transmission rate options of the wireless channel;
at least one processor communicatively coupled with the at least one modem and configured to measure the link quality metrics associated with the different transmission rate options based on the link adaptation test packet;
the at least one modem configured to output link adaptation feedback for transmission to the AP based, at least in part, on the link quality metrics; and
the at least one modem configured to obtain a subsequent packet from the AP via the wireless channel, the subsequent packet formatted according a transmission rate option selected by the AP based on the link adaptation feedback.


30. The apparatus of claim 29, further comprising:
at least one transceiver coupled to the at least one modem;
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver; and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas.



 	Co-pending application 17/121642 recites all the elements of claims 1, 3, 11-12, 17, 22, 27-28, and 30 except for the link adaptation test portions generated using a corresponding plurality of transmission rate options.
However, Muthuswamy discloses the link adaptation test portions generated using a corresponding plurality of transmission rate options ([0037]: the single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaption test portions, as taught by co-pending application 17/121642, to be probe packets send at a set of probe MCSs where different probe MCS correspond to different probe throughput in an L2 network performing link adaptation by adapting transmission rate, as taught by Muthuswamy.
Doing so enables calibrating and adapting transmission rate in wireless communication (Muthuswamy: title).

Claim Objections
 	Claim(s) 4, 16, 24 is/are objected to because of the following informalities:  
Claim 4 recites “wherein the first packet includes an indication to cause the second WLAN device receive to the plurality of link adaptation test portions using the corresponding plurality of transmission rate options and provide the feedback information based on the plurality of link adaptation test portions.” The word “receive” should be placed after “to” and before “the plurality of link adaptation test”.
Claim 24 should be amended similarly. It currently misses the word “receive”.	Claim 16 recites “an LLR metric”. Acronyms must be specified.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-2, 17-18, 22-23, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthuswamy et al. (EP 3528408 A1).

Regarding claim 1, Muthuswamy discloses A method for wireless communication in a wireless local area network (WLAN) ([0022], [0061]: wireless communication between BTS and CPE in Wi-Fi), comprising:
transmitting a first packet from a first WLAN device to a second WLAN device via a wireless channel (Fig. 4, [0036]-[0037]: step 404, CPE (=first WLAN device) transmits a single airframe packet (=first packet) to the BTS (=second WLAN device). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS), wherein the first packet includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options ([0037]: the single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate);
receiving, from the second WLAN device, feedback information based on the plurality of link adaptation test portions in the first packet (Fig. 4, [0038]-[0039]: step 406, CPE receives link adaptation statistic packet (=feedback information) from the BTS. The link adaptation statistic packet includes information related to the number of probe packets (=link adaptation test portions) successfully received. [0037]: probe packets are included in single airframe packet (=first packet)); and
determining a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information (Fig. 4, [0040]-[0041]: steps 408-410, CPE determines a percentage of probe packets successfully received based on the information in the link adaptation statistic packet (=feedback information) and identifies an MCS from the set of probe MCSs for subsequent transmission (=subsequent packet). Table 3: the identified MCS is associated with a throughput (Mbps) (=transmission rate). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS. [0035]: this method provides adaptation of transmission rate between CPE and BTS).

Regarding claim 22, Muthuswamy discloses An apparatus of a first wireless local area network (WLAN) device ([0022], [0061]: wireless communication between BTS and CPE (=first WLAN device) in Wi-Fi), comprising:
at least one modem configured to (Fig. 9, [0055]: network interface 916 employs IEEE 802.11 protocols to connect to wireless network):
output a first packet for transmission from the first WLAN device to a second WLAN device via a wireless channel (Fig. 4, [0036]-[0037]: step 404, CPE (=first WLAN device) transmits a single airframe packet (=first packet) to the BTS (=second WLAN device). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS), wherein the first packet includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options ([0037]: the single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate); and
obtain, from the second WLAN device, feedback information based on the plurality of link adaptation test portions in the first packet (Fig. 4, [0038]-[0039]: step 406, CPE receives link adaptation statistic packet (=feedback information) from the BTS. The link adaptation statistic packet includes information related to the number of probe packets (=link adaptation test portions) successfully received. [0037]: probe packets are included in single airframe packet (=first packet)); and
at least one processor communicatively coupled with the at least one modem (Fig. 9: processor 904 coupled with network interface 916) and configured to determine a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information (Fig. 4, [0040]-[0041]: steps 408-410, CPE determines a percentage of probe packets successfully received based on the information in the link adaptation statistic packet (=feedback information) and identifies an MCS from the set of probe MCSs for subsequent transmission (=subsequent packet). Table 3: the identified MCS is associated with a throughput (Mbps) (=transmission rate). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS. [0035]: this method provides adaptation of transmission rate between CPE and BTS).

Regarding claim(s) 2 and 23, Muthuswamy discloses all features of claim(s) 1 and 22 as outlined above. 
Muthuswamy discloses wherein the plurality of transmission rate options includes different modulation and coding scheme (MCS) options (table 3: the plurality of probe throughput (Mbps) (=transmission rate options) include different MCS), and
wherein the plurality of link adaptation test portions includes a first portion modulated using a first MCS and a second portion modulated using a second MCS option (table 3, [0036]: the plurality of probe packets (=link adaptation test portions) include a first probe packet sent at MCS 0 (=first portion modulated using a first MCS) and a second probe packet sent at MCS 1 (second portion modulated using a second MCS option)).

Regarding claim(s) 27, Muthuswamy discloses all features of claim(s) 22 as outlined above. 
Muthuswamy discloses further comprising:
at least one transceiver coupled to the at least one modem (Fig. 9, [0054]: transceiver 912 coupled to network interface 916 via processor 904);
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver ([0054]: transceiver 912 includes antenna for providing communication. Fig. 2b: transceiver 206 includes a plurality of antennas); and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas (Fig. 9: computer system 902 houses network interface 916, processor 904, and transceiver 912 that includes one or more antennas).

Regarding claim 17, Muthuswamy discloses A method for wireless communication in a wireless local area network (WLAN) ([0022], [0061]: wireless communication between BTS and CPE in Wi-Fi), comprising:
receiving, from a first WLAN device via a wireless channel, a first packet that includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options (Fig. 4, [0036]-[0037]: step 404, BTS receives from CPE (=first WLAN device) a single airframe packet (=first packet). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS. The single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate);
transmitting feedback information to the first WLAN device based on the plurality of link adaptation test portions in the first packet (Fig. 4, [0038]-[0039]: step 406, BTS transmits to the CPE (=first WLAN device) a link adaptation statistic packet (=feedback information). [0039]: the link adaptation statistic packet includes information related to the number of probe packets (=link adaptation test portions) successfully received. [0037]: probe packets are included in single airframe packet (=first packet)), the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission of a subsequent packet from the first WLAN device via the wireless channel (Fig. 4, [0040]-[0041]: steps 408-410, CPE (=first WLAN device) determines a percentage of probe packets successfully received based on the information in the link adaptation statistic packet (=feedback information) and identifies an MCS from the set of probe MCSs for subsequent transmission (=subsequent packet). Table 3: the identified MCS is associated with a throughput (Mbps) (=transmission rate). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS. [0035]: this method provides adaptation of transmission rate between CPE and BTS). 

Regarding claim 28, Muthuswamy discloses An apparatus of a second wireless local area network (WLAN) device ([0022], [0061]: wireless communication between BTS (=second WLAN device) and CPE in Wi-Fi), comprising:
at least one modem (Fig. 9, [0055]: network interface 916 employs IEEE 802.11 protocols to connect to wireless network) configured to obtain, from a first WLAN device via a wireless channel, a first packet that includes a plurality of link adaptation test portions generated using a corresponding plurality of transmission rate options (Fig. 4, [0036]-[0037]: step 404, BTS receives from CPE (=first WLAN device) a single airframe packet (=first packet). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS. The single airframe packet includes a plurality of probe packets (=link adaptation test portions). [0036]: the plurality of probe packets are sent at a set of probe MCSs based on static MCS probe table 3. Table 3: different probe MCS correspond to different probe throughput (Mbps) (=transmission rate options). [0016], [0018], [0023]: CPE and BTS are in L2 network and perform link adaptation by adapting transmission rate); and
at least one processor communicatively coupled with the at least one modem (Fig. 9, [0055]: processor 916 coupled to network interface 916) and configured to determined feedback information based on the plurality of link adaptation test portions in the first packet (Fig. 4, [0038]-[0039]: step 406, BTS determines to transmit a link adaptation statistic packet (=feedback information) that includes information related to the number of probe packets (=link adaptation test portions) successfully received by the BTS. [0037]: probe packets are included in single airframe packet (=first packet)), the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission of a subsequent packet from the first WLAN device via the wireless channel (Fig. 4, [0040]-[0041]: steps 408-410, CPE (=first WLAN device) determines a percentage of probe packets successfully received based on the information in the link adaptation statistic packet (=feedback information) and identifies an MCS from the set of probe MCSs for subsequent transmission (=subsequent packet). Table 3: the identified MCS is associated with a throughput (Mbps) (=transmission rate). Fig. 1, [0018], [0035]: communication link, i.e., wireless connection (=wireless channel), between CPE and BTS. [0035]: this method provides adaptation of transmission rate between CPE and BTS); and
the at least one modem configured to output the feedback information for transmission to the first WLAN device (Fig. 4, [0038]-[0039]: step 406, BTS transmits to the CPE (=first WLAN device) a link adaptation statistic packet (=feedback information)).

Regarding claim(s) 18 and 29, Muthuswamy discloses all features of claim(s) 17 and 28 as outlined above. 
Muthuswamy discloses wherein the plurality of transmission rate options includes different modulation and coding scheme (MCS) options (table 3: the plurality of probe throughput (Mbps) (=transmission rate options) include different MCS), and
wherein the plurality of link adaptation test portions includes a first portion modulated using a first MCS and a second portion modulated using a second MCS option (table 3, [0036]: the plurality of probe packets (=link adaptation test portions) include a first probe packet sent at MCS 0 (=first portion modulated using a first MCS) and a second probe packet sent at MCS 1 (second portion modulated using a second MCS option)).

Regarding claim(s) 30, Muthuswamy discloses all features of claim(s) 28 as outlined above. 
Muthuswamy discloses further comprising:
at least one transceiver coupled to the at least one modem (Fig. 9, [0054]: transceiver 912 coupled to network interface 916 via processor 904);
a plurality of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver ([0054]: transceiver 912 includes antenna for providing communication. Fig. 2b: transceiver 206 includes a plurality of antennas); and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas (Fig. 9: computer system 902 houses network interface 916, processor 904, and transceiver 912 that includes one or more antennas).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 3-7, 14, 19-21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (EP 3528408 A1) in view of Kong et al. (US 2016/0242233 A1).

Regarding claim(s) 3, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the first packet has a format based on a null data packet (NDP) defined for the WLAN (Fig. 8, [0108]: AP transmits an NDP to STAs, wherein the NDP follows the format of a PPDU excluding the data field. Fig. 7, [0103]: the PPDU has the format as shown in Fig. 7 and includes multiple spatial streams. [0116]: the multiple spatial streams have an applied MCS that are indicated by a VHT-SIGB field of an NDP. [0097]: link adaptation procedure in a WLAN system supporting MU-MIMO transmission can be realized by using a PPDU or a NDP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to be an NDP with multiple spatial streams applied with MCSs, as taught by Kong.
Doing so allows the STA to perform channel estimation based on LTF included in the NDP and provide link adaptation method (Kong: [0107]-[0108]) and realize a link adaptation procedure in a WLAN system supporting MU-MIMO transmission (Kong: [0097]).

Regarding claim(s) 4 and 24, Muthuswamy discloses all features of claim(s) 1 and 22 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the first packet includes an indication to cause the second WLAN device receive to the plurality of link adaptation test portions using the corresponding plurality of transmission rate options and provide the feedback information based on the plurality of link adaptation test portions ([0082]: TXVECTOR parameters provide control information for a PPDU and are used by a receiving STA to interpret the PPDU that includes a VHT-SIGB field 570. [0090], [0093]-[0094]: the VHT-SIGB field 570 includes control information, i.e., MCS information, for each STA necessary for receiving the PPDU. [0115]-[0116]: the VHT-SIGB field is used by a STA to interpret the MCSs that have been applied to each allocated spatial stream and provide MCS feedback (MFB) information based on the spatial streams that have applied MCSs. The VHT-SIGB field is included in an NDP. [0108]: the NDP follows the format of a PPDU excluding the data field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to include information about the MCS applied to spatial streams so that the receiving STA can interpret the information and provide MFB information, as taught by Kong.
Doing so allows the STA to obtain information related to MCS through interpretation of the VHT-SIGB field (Kong: [0115]) and allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as possible by taking account of fairness among STAs based on the MFB information from the STAs (Kong: [0117]). 

Regarding claim(s) 5 and 25, Muthuswamy discloses all features of claim(s) 1 and 22 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the first packet is a dedicated link adaptation test packet having a format specified by a link adaptation protocol (Fig. 8, [0108]: an NDP (=first packet) follows the format of a PPDU excluding the data field specified by the link adaptation method based on NDP that comprises the AP transmitting the NDP and the STAs responding with MCSs (=link adaptation protocol). Fig. 7, [0103]: the PPDU has the format as shown in Fig. 7 and includes multiple spatial streams. [0116]: the multiple spatial streams have an applied MCS that are indicated by a VHT-SIGB field of an NDP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to have a format of a PPDU excluding the data field specified by the link adaptation method based on NDP, as taught by Kong.
Doing so allows the STA to perform channel estimation based on LTF included in the NDP and provide link adaptation method (Kong: [0107]-[0108]) and realize a link adaptation procedure in a WLAN system supporting MU-MIMO transmission (Kong: [0097]).

Regarding claim(s) 6 and 26, Muthuswamy discloses all features of claim(s) 1 and 22 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the first packet includes upper layer data for the second WLAN device in addition to the plurality of link adaptation test portions (Fig. 5, [0082]: a PPDU includes control information provided by TXVECTOR parameters received from the MAC layer (=upper layer data) that is used by a receiving STA (=second WLAN device) for interpreting of the PPDU. [0087], [0089]: the VHT-SIGA field 540 includes control information needed for STAs receiving the PPDU to interpret the PPDU, i.e., information, such as MCS, about spatial streams allocated to STAs. Based on Fig. 8, there are multiple spatial streams in the PPDU. [0115]-[0116]: allocated spatial streams have applied MCSs (=plurality of link adaptation test portions) and STAs provide MCS feedback (MFB) information based on the spatial streams that have applied MCSs. [0108]: the NDP (=first packet) follows the format of a PPDU excluding the data field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to include control information provided by TXVECTOR parameters from the MAC layer, as taught by Kong.
Doing so allows the receiving STA to interpret the PPDU and by extension the NDP (Kong: [0082], [0108]).

Regarding claim(s) 7, Muthuswamy in view of Lon gdiscloses all features of claim(s) 6 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein the upper layer data is included in a separate portion of the first packet that is different from the plurality of link adaptation test portions (Fig. 5, [0082]: a PPDU includes a VHT-SIGA field 540 and control information provided by TXVECTOR parameters received from the MAC layer (=upper layer data). [0087], [0089]: the VHT-SIGA field 540 includes control information needed for STAs receiving the PPDU to interpret the PPDU, i.e., information, such as MCS, about spatial streams allocated to STAs. Based on Fig. 8, there are multiple spatial streams and a single VHT-SIGA field in the PPDU. [0108]: the NDP (=first packet) follows the format of a PPDU excluding the data field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet including a plurality of probe packets sent at a set of probe MCSc, as taught by Muthuswamy, to include control information provided by TXVECTOR parameters from the MAC layer in a VHT-SIGA field that is different from the multiple spatial streams with applied MCSs, as taught by Kong.
Doing so allows the receiving STA to interpret the PPDU and by extension the NDP (Kong: [0082], [0108]).

Regarding claim(s) 14, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose, but Kong discloses wherein receiving the feedback information includes receiving an acknowledgement (ACK) message in response to the first packet ([0100]: AP receives a block ACK (BA) frame from a STA, wherein the BA frame includes MCS feedback (MFB) information in response to the PPDU. [0108], [0116]: an NDP (=first packet) can also be used which follows the format of the PPDU to obtain MCS feedback information from the STA), wherein the ACK message includes a field populated with the feedback information ([0100]: MFB information is included in the BA frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to be included in a BA frame that is transmitted in response to receiving an NDP, as taught by Kong.
Doing so provides link adaptation where each STA can perform channel estimation and transmit the information in a BA frame (Kong: [0100]).

Regarding claim(s) 19, Muthuswamy discloses all features of claim(s) 18 as outlined above. 
Muthuswamy does not disclose, but Kong discloses further comprising:
determining one or more first link quality metrics based on the first portion of the first packet (Fig. 7, [0103]: PPDU includes multiple spatial streams. [0108]: the NDP (=first packet) follows the format of a PPDU excluding the data field. Fig. 8, [0108]: STA performs channel estimation for each spatial stream, i.e., spatial stream 1 (=first portion) has MCS=5. [0116]: each spatial stream has an applied MCS and the STA estimates the optimal MCS. [0100], [0102]: the MCS feedback information is related to channel estimation); and
determining one or more second link quality metrics based on the second portion of the first (Fig. 7, [0103]: PPDU includes multiple spatial streams. [0108]: the NDP (=first packet) follows the format of a PPDU excluding the data field. Fig. 8, [0108]: STA performs channel estimation for each spatial stream, i.e., spatial stream 2 (=second portion) has MCS=4. [0116]: each spatial stream has an applied MCS and the STA estimates the optimal MCS. [0100], [0102]: the MCS feedback information is related to channel estimation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BTS, as taught by Muthuswamy, to estimate the channel, i.e., the MCS, of each spatial stream of an NDP, as taught by Kong.
Doing so allows the STA to provide MCS feedback information (Kong: [0100], 0102]) which allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim(s) 20, Muthuswamy in view of Kong discloses all features of claim(s) 19 as outlined above. 
Muthuswamy does not disclose, but Kong discloses further comprising:
determining the feedback information includes the one or more first link quality metrics and the one or more second link quality metrics (Fig. 8: STA provides multiple MCS feedback information, i.e., for spatial stream 1 the MCS is 5 and for spatial stream 2 the MCS is 4. [0100], [0102]: the MCS feedback information is included in a BA frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BTS, as taught by Muthuswamy, to include the channel estimates, i.e., the MCS, of each spatial stream of an NDP in a BA frame, as taught by Kong.
Doing so allows the STA to provide MCS feedback information (Kong: [0100], 0102]) which allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as possible by taking account of fairness among STAs (Kong: [0117]).

Regarding claim(s) 21, Muthuswamy discloses all features of claim(s) 17 as outlined above. 
Muthuswamy does not disclose, but Kong discloses further comprising:
determining the selected transmission rate option based on the plurality of link adaptation test portions in the first packet, wherein the feedback information includes a field that indicates the selected transmission rate option ([0116]: a STA obtains information about the number of spatial streams (=plurality of link adaptation test portions) of a PPDU and/or NDP (=first packet) allocated to itself, where each spatial stream has an applied MCS (=plurality of link adaptation test portions) as indicated by the VHT-SIGB field. The STA determines the optimal MCS based on the allocated spatial streams and transmits a MCS feedback (MFB) information to the AP based on the AP polling method. Fig. 7, [0106]: PPDU is formatted according to Fig. 7 that includes the VHT-SIGB field and the multiple spatial streams).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BTS, as taught by Muthuswamy, to determine the optimal MCS applied to allocated spatial streams in a PPDU and/or NDP based on the AP polling method, as taught by Kong.
Doing so allows the AP to determine whether to make a system processing rate highest at the next transmission or whether to allocate spatial streams to each STA as fairly as possible by taking account of fairness among STAs (Kong: [0117]).

	Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (EP 3528408 A1) in view of Taghavi Nasrabadi et al. (US 2012/0263141 A1).

Regarding claim(s) 8, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose, but Taghavi Nasrabadi discloses wherein the plurality of link adaptation test portions includes a first portion that is modulated in a first set of tones of an orthogonal frequency division multiplexed (OFDM) symbol and a second portion that is modulated in second set of tones of the same OFDM symbol (Fig. 8, [0086]-[0087]: a packet comprises different portions (=plurality of link adaptation test portions) that are repeated in the frequency domain of a given time segment 804, also referred to as OFDM symbol (=same OFDM symbol), in multiple available frequency ranges 802, also referred to as tones (=first set of tones and second set of tones). The packet is modulated with a modulation scheme defining the rate of bit transmission per symbol. [0088]: the modulated portion of the packet have a decreased or increased rate. [0039]: 802.11ah protocol using OFDM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to be modulated in multiple and different tones in a given OFDM symbol, as taught by Taghavi Nasrabadi.
Doing so provides the ability to transfer more data using the same amount of communication resources, i.e., time segments, frequency ranges, etc. (Taghavi Nasrabadi: [0088]).

Regarding claim(s) 9, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose, but Taghavi Nasrabadi discloses wherein the plurality of link adaptation test portions includes a first portion and a second portion of the first packet are modulated in different orthogonal frequency division multiplexed (OFDM) symbols associated with transmission of the first packet ([0087]: different portions (=plurality of link adaptation test portions includes a first portion and a second portion) of a packet (=first packet) are repeated in the time-domain and the frequency domain. The packet is modulated with a modulation scheme defining the rate of bit transmission per symbol. For example, symbols (=different OFDM symbols) are transmitted with different rates. Figs. 7-8, [0085]-[0086]: portions can be repeated in the time domain and the frequency domain, where a time segment 804 is referred to as OFDM symbol and each OFDM symbol includes multiple frequency ranges 802, also referred to as tones. [0088]: the modulated portion of the packet have a decreased or increased rate. [0039]: 802.11ah protocol using OFDM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to be modulated with different modulation schemes in different OFDM symbols, as taught by Taghavi Nasrabadi.
Doing so boosts SNR, i.e., if symbols of different rates are transmitted at the same power level, the higher the modulation rate, the lower the SNR is with respect to portions of the packet received as the power is divided among the bits sent in the symbol (Taghavi Nasrabadi: [0087]).

Regarding claim(s) 10, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
Muthuswamy discloses wherein the first packet includes a series of OFDM symbols (Fig. 7, [0085], [0087]: a packet (=first packet) is repeated in the time-domain and includes multiple portions. Fig. 8, [0086]: the time domain includes time segments 804 also referred to as OFDM symbols (=series of OFDM symbols)), each OFDM symbol being modulated using a different transmission rate option ([0087]: symbols of different rates are transmitted based on modulation schemes defining the rate of bit transmission per symbol. [0088]: the modulated portion of the packet have a decreased or increased rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet, as taught by Muthuswamy, to include multiple portions repeated in different OFDM symbols that have different rates based on modulation schemes defining the rate of bit transmission per symbol, as taught by Taghavi Nasrabadi.
Doing so boosts SNR, i.e., if symbols of different rates are transmitted at the same power level, the higher the modulation rate, the lower the SNR is with respect to portions of the packet received as the power is divided among the bits sent in the symbol (Taghavi Nasrabadi: [0087]).

	Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (EP 3528408 A1) in view of Lee et al. (US 2016/0227599 A1).

Regarding claim(s) 11, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
Muthuswamy does not disclose, but Lee discloses wherein the feedback information includes a field that indicates the selected transmission rate option that was selected by the second WLAN device ([0041], [0045]: a frame includes one or more link adaptation feedback values that is/are indicative of a link/channel quality, i.e., an indication of an MCS (=selected transmission rate). [0062]: network device receives the frame from a second network device and extracts the link adaptation feedback values. [0060]: the link adaptation feedback values include an MCS and/or SNR. [0033], [0059]: a network device may be a station or an access point in WLAN. [0006]: link adaptation is a technique to maximize transmission rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to include link adaptation feedback values indicative of link/channel quality, i.e., an indication of an MCS, from the second network device, as taught by Lee.
Doing so allows for more efficient link adaptation in a multi-user simultaneous transmission environment (Lee: [0062]) and maximize transmission rate (Lee: [0006]).

Regarding claim(s) 12, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
Muthuswamy discloses wherein the feedback information includes one or more metrics related to the plurality of link adaptation test portions ([0039]: the link adaptation statistic packet (=feedback information) includes information (=metrics) related to a number of successfully received probe packets (=link adaptation test portions)), the method further comprising:
determining, by the first WLAN device, the selected transmission rate option based, at least in part, on the one or more metrics ([0039]-[0041]: the CPE determines an MCS based on the determined percentage for each probe MCS determined from the link adaptation statistic packet including information related to a number of successfully received probe packets).
Muthuswamy does not disclose, but Lee discloses the feedback information includes link quality metrics ([0041], [0045]: a frame includes one or more link adaptation feedback values that is/are indicative of a link/channel quality (=link quality metrics). [0041], [0060]: the link adaptation feedback values that is/are indicative of link/channel quality include an MCS and/or SNR) and determining the selected transmission rate option based on the link quality metrics ([0062]: network device receives the frame from a second network device and extracts the link adaptation feedback values and determines an appropriate MCS. [0006]: link adaptation is a technique to maximize transmission rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to include link adaptation feedback values indicative of link/channel quality from the second network device so that the network device can select an appropriate MCS, as taught by Lee.
Doing so allows for more efficient link adaptation in a multi-user simultaneous transmission environment (Lee: [0062]) and maximize transmission rate (Lee: [0006]).

Regarding claim(s) 13, Muthuswamy in view of Lee discloses all features of claim(s) 12 as outlined above. 
Muthuswamy does not disclose, but Lee discloses wherein the one or more link quality metrics include at least one member selected from a group consisting of ([0041], [0060]: link adaptation feedback values that is/are indicative of link/channel quality include SNR):
a log-likelihood ratio (LLR),
a signal to noise ratio (SNR) ([0041], [0060]: link adaptation feedback values that is/are indicative of link/channel quality include SNR),
a signal to interference plus noise ratio (SINR), and
an error vector magnitude (EVM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the link adaptation statistic packet, as taught by Muthuswamy, to include link adaptation feedback values indicative of link/channel quality, i.e., an indication of an SNR, as taught by Lee.
Doing so allows for more efficient link adaptation in a multi-user simultaneous transmission environment (Lee: [0062]) and maximize transmission rate (Lee: [0006]).

	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (EP 3528408 A1) in view of Sakoda et al. (US 2005/0089005 A1).

Regarding claim(s) 15, Muthuswamy discloses all features of claim(s) 1 as outlined above. 
While Muthuswamy discloses the plurality of probe packets are MAC PDUs and go out as a single airframe packet, Muthuswamy does not disclose, but Sakoda discloses wherein the first packet is a request to send (RTS) packet (Fig. 5, [0194]: MSDU is multiplexed with RTS information to create a data+RTS frame. The data+RTS frame includes RTS SMH. [0210], table 5: the RTS SMH includes an RTS attribute field indicating a rate strategy. [0213], [0237]: the rate strategy is associated with transmission rate modes. Note: the RTS SMH also includes a number of data unit field to indicate the number of data units) and wherein receiving the feedback information includes receiving a clear to send (CTS) message in response to the RTS ([0235]: CTS is transmitted in response to the reception of the RTS, wherein the CTS includes a transmission rate (=feedback information)), wherein the CTS message includes a field populated with the feedback information (Fig. 5, [0225]-[0226], [0229], [0235]: CTS+ACK frame includes a rate field in the CTS SMH to indicate the transmission rate of data transmitted in response to the transmission of CTS is placed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the single airframe packet that comprises a plurality of probe packets that are MAC PDUs, as taught by Musthuswamy, to be multiplexed with RTS information to create a data-RTS frame that triggers a CTS message upon reception of the data-RTS frame, wherein the CTS frame includes a transmission rate in a rate field, as taught by Sakoda.
Doing so allows the CTS transmitting station to measure the quality of the RTS receive signal, determine and notify a transmission rate at which it can receive data (Sakoda: abstract) which provides an excellent wireless communication system (Sakoda: [0073]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Yeh et al. (US 2018/0192425 A1) – [0061]: AP can aggregate QoS NDPs at different MCS levels when the target STA is configured for IEEE 802.11e or above.	Farag et al. (US 2007/0030917 A1) – [0008]-[0009]: fast link adaptation is done using adaptive modulation and coding based on CQI feedback where a UE sends CQI to a base station indicating data-rate and MCS to be used. Fast retransmission is done using different Gray coded constellation based on bit reliabilities using log likelihood ratio in case of 16-QAM modulation. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478